Citation Nr: 0735531	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-38 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the appellant's previously denied claim for service 
connection for the veteran's cause of death.  In August 2007, 
the appellant testified before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

It appears additional medical records are outstanding.  In an 
October 2005 lay statement and at an August 2007 travel board 
hearing before the Board, the appellant reported that the 
veteran received treatment prior to his death from a private 
physician, Abelardo T. Ancheta, M.D., for his heart 
disability.  A review of the veteran's file shows that those 
treatment records are not associated with the claims file.  
Because these private medical records may be useful in 
deciding the veteran's claim, a reasonable attempt to obtain 
them should be made.  38 C.F.R. § 3.159(c)(1) (2007).
  
Accordingly, the case is REMANDED for the following actions:

1.  After procuring any necessary 
authorization and information of the 
private physician from the appellant, 
obtain and associate with the claims 
file all treatment records from 
Abelardo T. Ancheta, M.D. 

2.  Then, readjudicate claim.  If 
action remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

